NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with 
                                         Fed. R. App. P. 32.1



               United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois  60604

                                        Argued October 27, 2010
                                         Decided April 21, 2011

                                                    Before

                                                  FRANK H. EASTERBROOK, Chief Judge

                                  MICHAEL S. KANNE, Circuit Judge

                                  DIANE P. WOOD, Circuit Judge

No. 09‐1946

MORAD ELUSTA, et al.,                                     Appeal from the United States District
    Plaintiffs‐Appellees,                                 Court for the Northern District of Illinois,
                                                          Eastern Division.
        v.
                                                          No. 06 C 4264
ROBERT RUBIO, et al.,
     Defendants‐Appellants.                               David H. Coar,
                                                          Judge.




                                                 O R D E R

         A jury found defendant Robert Rubio liable to plaintiff Morad Elusta for intentional
infliction of emotional distress (“IIED”), a state‐law claim that Elusta had appended to a suit
he  brought  under  42  U.S.C.  §  1983.  Rubio  now  appeals  on  three  grounds:  first,  that  the
district  court  erred  by  denying  his  motion  for  summary  judgment  and,  because  he  was
entitled  to  judgment  as  a  matter  of  law,  the  case  should  have  never  proceeded  to  trial;
second,  that  there  was  insufficient  evidence  to  find  him  liable  of  IIED  under  Illinois  law;
and finally, that the jury’s verdict was so internally inconsistent that he deserves a new trial.
No. 09‐1946                                                                                       Page 2

Because  we  the  first  argument  has  now  been  expressly  rejected  by  the  Supreme  Court,  in
Ortiz v. Jordan, 131 S.Ct. 884 (2011), and Rubio has forfeited the latter two, we affirm.

        Elusta  and  Rubio  were  next‐door  neighbors,  but  they  did  not  get  along  well.  In
August  2005,  Elusta  was  arrested  after  Rubio,  a  former  Chicago  police  officer,  called  the
Chicago Police Department asserting that Elusta had assaulted him. Officers Brian Josephs
and  Raymond  McCann  responded  to  Rubio’s  call;  once  on  the  scene,  they  placed  Elusta
under arrest and put him in the back of their patrol car. Shortly thereafter, Sergeant Timothy
Flisk  arrived;  apparently  he  had  intended  to  witness  the  arrest,  but  he  was  too  late.  Flisk
directed  Josephs  and  McCann  to  follow  him  back  to  the  station.  Once  at  the  station,
however, Flisk took the front entrance while the two officers drove Elusta to the back alley.
In the alley, the officers beat Elusta so badly that an ambulance was called, and Elusta spent
five days in the hospital. Rubio’s assault charges were never pursued. 

        A year later, in August 2006, Elusta  filed  a civil rights action pursuant to 42 U.S.C.
§  1983  against  Josephs  and  McCann  in  the  U.S.  District  Court  for  the  Northern  District  of
Illinois. Elusta’s original complaint alleged that the officers violated his Fourth Amendment
rights  on  two  grounds—false  arrest  and  excessive  use  of  force.  Fifteen  days  later,  Rubio
allegedly  threatened  to  have  Elusta’s  house  ransacked  and  drugs  planted  inside  if  he  did
not  drop  the  lawsuit.  That  same  day,  different  Chicago  police  officers  searched  Elusta’s
house  pursuant  to  a  warrant.  The  basis  for  the  warrant  remains  unclear.  Elusta  says  that 
these officers actually did ransack his home, that they stole his family’s property, and that
they  intimidated  his  children.  On  the  basis  of  his  daughter’s  observations,  Elusta  further
asserts that Rubio was in the house as the officers performed their “search.” In the aftermath
of this episode, Elusta amended his complaint by adding Rubio as a defendant on both of
the Fourth Amendment counts and, invoking the district court’s supplemental jurisdiction,
by alleging an IIED claim under Illinois law against Rubio alone. 

        Rubio moved for summary judgment, but the district court denied the motion. The
case then went to the jury, and both parties moved for judgment as a matter of law, see FED.
R. CIV. P. 50(a); the district court denied both motions and allowed the case to go to the jury.
After  deliberating  briefly,  the  jury  rejected  Elusta’s  false  arrest  claim  for  all  defendants.
With respect to the excessive force count, the jury found Officers Josephs and McCann liable
for $20,000 in damages, but it absolved Rubio. On the IIED claim, in contrast, the jury found
Rubio liable and set damages at $20,000. Rubio then renewed his motion for judgment as a
matter of law, see Rule 50(b), but the district court denied that motion as well. Rubio now
appeals. 
 
        In this court, Rubio essentially argues that the Illinois tort of IIED can never be based
on a mere complaint to a police officer. Since, stripped to its essentials, that is all that Elusta
alleged,  he  argues  that  the  district  court  erred  when  it  denied  his  summary  judgment
No. 09‐1946                                                                                           Page 3

motion. As Rubio sees it, all he did was complain to the Chicago Police Department, whose
state  actors  are  the  ones  who  are  responsible  for  Elusta’s  injuries.  Rubio  also  presents
roughly  the  same  argument  in  the  guise  of  an  attack  on  the  sufficiency  of  the  evidence
supporting the jury’s finding of liability, and he finally contends that the jury’s verdicts are
irreconcilably inconsistent.

        Rubio’s  first  argument  asks  us  to  reach  back  and  decide  whether  the  district  court
erred when it denied his summary judgment motion. We see no way that we can do that in
light  of  the  Supreme  Court’s  decision  in  Ortiz.  Granted,  Ortiz  was  a  case  in  which  the
defendant  had  sought  summary  judgment  based  on  a  qualified  immunity  defense.  The
district court found that disputed issues of fact prevented it from resolving that issue at the
summary judgment stage and allowed the case to go to trial. At the conclusion of the trial,
the  jury  ruled  for  the  plaintiff,  but  on  appeal,  the  court  ruled  that  both  defendants  were
entitled to qualified immunity. The Supreme Court then granted certiorari to resolve what it
described as “a threshold question on which the Circuits are split: May a party, as the Sixth
Circuit  believed,  appeal  an  order  denying  summary  judgment  after  a  full  trial  on  the
merits?” 131 S.Ct. at 888‐89. It left no doubt about its ruling: “Our answer is no.” Id. at 889.
Once there has been a trial, the qualified immunity defense had to be “evaluated in light of
the character and quality of the evidence received in court.” Id. 

        Applying  that  rule  to  our  case,  we  conclude  that  the  only  question  that  properly
could  be  before  us  is  whether,  in  light  of  the  evidence  presented  at  trial,  the  district  court
erred by denying Rubio’s motions under Rule 50. But Rubio has not asked us to undertake
such a review. In fact, his brief emphasizes that he is asking us only to review the question
whether  the  evidence  submitted  “before  trial”  was  sufficient  to  withstand  summary
judgment. But that is plainly the wrong perspective after Ortiz. Without any discussion of
the Rule 50 motions in light of the trial evidence, we have nothing that would suggest that
the district court erred in its decision to deny them.

         Ortiz  also  sheds  light  on  why  we  deem  Rubio’s  second  argument—that  there  was
insufficient  evidence  to  find  him  liable  for  IIED  under  Illinois  law—forfeited.  As  Ortiz
explained, our review of a jury verdict must focus on the “full record developed in court.”
131  S.Ct.  at  889.  This  structural  limitation  to  our  review  is  reflected  in  Federal  Rule  of
Appellate Procedure 10(b). Rule 10(b)(1) makes clear that it is the appellant’s  (here, Rubio’s)
“duty  to  order”  transcripts  on  appeal,  and  Rule  10(b)(2)  provides  that  an  appellant  who
“intends to urge on appeal that a finding or conclusion is unsupported by the evidence or is
contrary to the evidence . . . must include in the record a transcript of all evidence relevant
to  that  finding  or  conclusion.”  FED.  R.  APP.  P.  10(b).  Before  oral  argument,  observing  that
Rubio had failed to provide the trial transcripts for our appellate review, Elusta moved to
dismiss  the  appeal.  We  ordered  Rubio  to  file  a  response  “indicating  whether  the  trial
transcripts  have  been  ordered,  and  if  not,  whether  he  will  be  ordering  them.”  Our  order
No. 09‐1946                                                                                           Page 4

included a stern warning: “Because Rubio has raised issues for which the court will need to
review the transcripts, he will suffer the cost of their absence.” Rubio inexplicably failed to
heed this warning. With nothing before us that would permit an assessment of his attack on
the sufficiency of the evidence used to hold him liable under Illinois law for IIED, we have
no choice but to regard it as forfeited. Cf. RK Co. v. See, 622 F.3d 846, 852‐53 (7th Cir. 2010)
(dismissing claim); Hotaling v. Chubb Sovereign Life Ins. Co., 241 F.3d 572, 581 (7th Cir. 2001)
(omission of transcripts results in forfeiture of “argument on appeal and there is no need to
consider th[e] issue any further”); LaFollette v. Savage, 63 F.3d 540, 544 (7th Cir. 1995) (noting
that  “dismissal  is  the  appropriate  course  if  the  absence  of  a  complete  record  precludes
meaningful appellate review.”).

        Rubio’s final argument—that the jury’s verdicts finding him liable on the IIED count,
but  not  liable  for  the  Fourth  Amendment  counts—were  internally  inconsistent  is  also
doomed by his failure to comply with Rule 10. A “new trial based on inconsistent verdicts is
warranted only when a jury’s verdict cannot be reconciled with the evidence at trial,” and
any  “plausible  explanation  for  the  verdict  precludes  reversal.”  Fox  v.  Hayes,  600  F.3d  819,
844  (7th  Cir.  2010);  see  also  Pearson  v.  Welborn,  471  F.3d  732,  739  (7th  Cir.  2006)  (requiring
the challenger of a jury verdict to “demonstrate[] that the jury’s verdict is irreconcilable with
the evidence presented at trial”). Here, we do not have before us the evidence presented at
trial, and, therefore, we have no way of knowing whether reconciliation is possible or not.
This argument, too, has been forfeited.

        Accordingly, we AFFIRM the judgment of the district court.